     Case 2:19-cv-00164-DSF-JC Document 77 Filed 06/05/20 Page 1 of 3 Page ID #:716



      Jon B. Fougner (State Bar No. 314097)
 1
      Email: jon@fougnerlaw.com
 2    600 California Street, 11th Floor
      San Francisco, California 94108
 3    Telephone: (415) 577-5829
      Facsimile: (206) 338-0783
 4
 5    [Additional counsel appear on signature
 6    page]
 7    Attorneys for Plaintiff Terry Fabricant and
 8    the Proposed Class
 9
                             UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11                                WESTERN DIVISION

12    TERRY FABRICANT, individually
13    and on behalf of all others similarly         Case No. 2:19-cv-00164-DSF-JC
      situated,
14                                                  JOINT STATUS REPORT
15                         Plaintiff,
                                                    Action Filed: January 8, 2019
16           v.
17                                                  Judge: Hon. Dale S. Fischer
      GOLDWATER BANK, N.A. a/k/a
18
      “GOLDWATER BANK, N.A. INC.”                   Magistrate Judge: Hon. Jacqueline
19    a/k/a “GOLDWATER BANK, N.A.                   Chooljian
20    INCORPORATED,”
21
                           Defendant.
22
23
24
25           Pursuant to the Court’s October 9, 2019 Order (Dkt. No. 66), the parties

26    jointly submit the following status report:

27       1. Oral argument on Plaintiff’s Rule 23(f) appeal is scheduled in the Ninth

28           Circuit on July 9, 2020.

                                              -1-
                                JOINT STATUS REPORT
          Fabricant v. Goldwater Bank, N.A., Case No. 2:19-cv-00164-DSF-JC
     Case 2:19-cv-00164-DSF-JC Document 77 Filed 06/05/20 Page 2 of 3 Page ID #:717




 1
 2                              SIGNATURE ATTESTATION
 3          The CM/ECF user filing this paper attests its other signatories concur in its
 4    content and authorize its filing.
 5
 6          RESPECTFULLY SUBMITTED,
 7
 8                                        By:    s/ Robert Stempler
                                                 E-mail:
 9
                                                 SoCalConsumerLawyer@Gmail.com
10
11                                               Robert Stempler (State Bar No. 160299)
                                                 Email: SoCalConsumerLawyer@Gmail.com
12                                               CONSUMER LAW OFFICE OF
13                                               ROBERT STEMPLER, APC
                                                 1255 West Colton Avenue, Suite 607
14                                               Redlands, California 92374-2861
15                                               Telephone: (909) 353-1700
                                                 Facsimile: (323) 488-6895
16
17                                               Anthony I. Paronich
18                                               Email: anthony@paronichlaw.com
                                                 PARONICH LAW, P.C.
19                                               350 Lincoln Street, Suite 2400
20                                               Hingham, Massachusetts 02043
                                                 Telephone: (617) 738-7080
21                                               Facsimile: (617) 830-0327
22                                               Admitted Pro Hac Vice
23                                               Andrew W. Heidarpour
24                                               E-mail: AHeidarpour@HLFirm.com
                                                 HEIDARPOUR LAW FIRM, PPC
25
                                                 1300 Pennsylvania Avenue NW, 190-318
26                                               Washington, DC 20004
27                                               Telephone: (202) 234-2727
                                                 Admitted Pro Hac Vice
28
                                                -2-
                               JOINT STATUS REPORT
         Fabricant v. Goldwater Bank, N.A., Case No. 2:19-cv-00164-DSF-JC
     Case 2:19-cv-00164-DSF-JC Document 77 Filed 06/05/20 Page 3 of 3 Page ID #:718




 1                                       Attorneys for Plaintiff Terry Fabricant and
                                         the Proposed Class
 2
 3                                       s/ Sean C. Wagner
                                         Sean C. Wagner
 4                                       sean.wagner@wagnerhicks.law
                                         WAGNER HICKS PLLC
 5                                       831 E. Morehead Street, Suite 650
                                         Charlotte, NC 28202
                                         Telephone: (704) 705-7358
 6                                       Admitted Pro Hac Vice
 7
                                         Marie Maurice (S.B.N.: 258069)
 8                                       mmaurice@imwlaw.com
                                         Jack F. Altura (S.B.N.: 297314)
 9                                       jaltura@imwlaw.com
                                         IVIE, McNEILL & WYATT
10                                       444 S. Flower Street, Suite 1800
                                         Los Angeles, CA 90017-2919
11                                       Tel: (213) 489-0028
                                         Fax (213) 489-0552
12
                                         Attorneys for Defendant Goldwater Bank,
13
                                         N.A.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -3-
                               JOINT STATUS REPORT
         Fabricant v. Goldwater Bank, N.A., Case No. 2:19-cv-00164-DSF-JC
